DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed on 7/01/2020. As directed by the amendment: claims 4, 6-8, 10-11, 13, 15-17, 19, 21-23, 25, and 27 have been amended, claims 5, 9, 12, 14, 18, 24, 26, and 28-29 have been cancelled, no claims were withdrawn, and no new claims have been added.  Thus, claims 1-4, 6-8, 10-11, 13, 15-17, 19-23, 25, and 27 are presently pending in this application, and claims 1-4, 6-8, 10-11, 13, 15-17, 19-23, 25, and 27 are presently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 10, 15-16, 19, and 25 are objected to because of the following informalities: 
Claim 2 recites "being" (ll.1). Examiner suggests Applicant revise this to read –wherein the device is–.
Claim 15 recites "vibrations' inducing element" (ll.2). Examiner suggests Applicant revise this to read –vibration inducing element–.
Claim 16 recites "vibrating element" (ll.1-2) which is recommended to be replaced with –vibration inducing element– (in order to maintain consistency of claim language).
Claim 19 recites "comprise each" (ll.2). Examiner suggests Applicant revise this to read –each comprises–.
Claim 25 recites "central, first and second segments" (ll.2). Examiner suggests Applicant revise this to read –central segment, first peripheral segment, and second peripheral segment– (in order to maintain consistency of claim language). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the term “can be” is renders the claim indefinite because it is unclear whether the limitation(s) following the term “can be” are part of the claimed invention.  See MPEP § 2173.05(d). As best understood, the Examiner interprets the term “can be” to mean –is–.

Claim 1 recites the limitation "the body" (ll.5 and 6) which lacks antecedent basis and is unclear as to “the body” of what? (animal or human).
Claim 3 recites the limitation "the skull" (ll.2) which lacks antecedent basis and is unclear as to “the skull” of what? (animal or human).
The remaining claims 2, 4, 6-8, 10-11, 13, 15, 17, 19-20, 21-23, 25, and 27 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 10-11, 13, 19, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenzel et al. (US 20150075536 A1).

    PNG
    media_image1.png
    627
    986
    media_image1.png
    Greyscale

Annotated Figure 43 of Brenzel

Regarding Claim 1, Brenzel teaches a device for deployment in an animal or human subject ("deployed into the ostia of the fallopian tubes of a patient", ¶ 53; fig.43), comprising
an elongated member comprises a central segment 507 ('transverse central member', fig.43, ¶ 150), first peripheral segment 501 ('central member', annotated fig.43, ¶ 150) and second peripheral segment 501 ('central member', annotated fig.43, ¶ 150) each extending from the central segment 507, the first peripheral segment 501 (annotated fig.43) is adapted for deployment and retention in a first cavity (annotated fig.43) at one side of the body (annotated fig.43) and the second peripheral segment 501 (annotated fig.43) is configured for deployment and retention in a second cavity (annotated fig.43) at an opposite side of the body (annotated fig.43).

Regarding Claim 2, Brenzel teaches being symmetrically formed about a mid-portion (annotated fig.43).


    PNG
    media_image2.png
    295
    433
    media_image2.png
    Greyscale

Figure 16B of Brenzel

Regarding Claim 6, the embodiment of Figure 16B of Brenzel teaches the elongated member is at least partially formed of one or more helical coils or springs 137 ('spring mechanism', fig.16B, ¶ 103).

Regarding Claim 7, Brenzel teaches that the elongated member is tubular (NOTE: the elongated member has the form or shape of a tube; fig.43).

Regarding Claim 10, Brenzel teaches at least one of the peripheral segments 501 (annotated fig.43) of the elongated member comprises a stent 500 ('distal mechanism', fig.43, ¶ 149) ("This anchor component can be a self-expanding stent type structure", ¶ 55).

Regarding Claim 11, Brenzel teaches that the device has a deployment state (NOTE: passive force, ¶ 150) and a deployed state (NOTE: active force, ¶ 150) and is biased into the deployed state (NOTE: active force, ¶ 150) ("The member provides a force that prevents the device from falling out unless it is bent away from the axis...passive or an active force", ¶ 150).

Regarding Claim 13, Brenzel teaches that the elongated member is made of biocompatible and elastic flexible materials ("the apparatus will be constructed out of typical medical device materials", ¶ 87; "biodegradable materials for some or all components of the implant", ¶ 9 which may include the elongated member; NOTE: the device is described as being "bent" away from an axis (¶ 150), thus by virtue of being bendable the elongate member is flexible).

Regarding Claim 19, Brenzel teaches that the first and second peripheral segments 501 (annotated fig.43) comprise each at least one head unit 502 ('proximal uterine mechanism', fig.43, ¶ 149).

Regarding Claim 21, Brenzel teaches that tips (consisting of 500) of the first and the second peripheral segments 501 (annotated fig.43) are capable of movement at a confined extent with respect to a tissue when in deployed state (NOTE: active force, ¶ 150).

Regarding Claim 22, Brenzel teaches at least one weight integral with the elongated member (NOTE: the elongated member has mass, which has weight, that is integral to said elongated member).

Regarding Claim 25, Brenzel teaches that the central 507 ('transverse central member', fig.43, ¶ 150), first and second segments 501 ('central member', annotated fig.43, ¶ 150) are continuous and not discernible from one another (see fig.43 in which the segments form a continuous elongated member).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Carlsson et al. (US 6599297 B1).

Regarding Claim 3, Brenzel teaches the first and second cavities (annotated fig.43) are on two opposite sides of an area, however Brenzel fails to teach that the first and second cavities are on two opposite sides of the skull. Brenzel and Carlsson are commensurate because they both occlude, or ventilate, an area of the human body using an elongate member. Carlsson discloses a device for ventilating the middle ear by means of a ventilation tube, and teaches the skull ("skull", col.2, ll.4-16; NOTE: the middle ear is located in the skull of a human, therefore Carlsson's device for ventilating the middle ear is in the skull). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that the first and second cavities are on two opposite sides of the skull as taught by Carlsson, for the purpose of reducing the risk of expulsion and thus avoiding repeated surgical interventions, and also in the event that the tympanic membrane cannot be altered to achieve the same surgical goals (col.2, ll.4-16). 

Regarding Claim 4, Brenzel teaches the first and second cavities (annotated fig.43), but fails to teach that said cavities are Eustachian tubes. Carlsson teaches Eustachian tubes ("Eustachian tube", col.1, ll.64-67 and col.2, ll.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that said cavities are Eustachian tubes as taught by Carlsson, for the purpose of providing ventilation to the inner ear via elongated member (col.1, ll.64-67 and col.2, ll.1-3). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Universitat Rostock (DE 102012218164 A1), hereinafter referred to as Rostock.

Regarding Claim 8, Brenzel fails to teach that the elongated member comprises at least three ports configured for introducing pressurized gas. Brenzel and Rostock are commensurate because they both teach access of an area in the body. Rostock discloses a device and a system for ventilation of the middle ear, and teaches that the elongated member comprises at least three ports 42 ("axially aligned slits", ¶ 16, 52) configured for introducing pressurized gas (NOTE: the slits 42 allow for "compressibility" (¶ 52, ll.378), thus when the device is compressed, pressurized gas is introduced into the area of the patient in which the device is inserted as the gas is forcefully pushed out of the device). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that the elongated member comprises at least three ports configured for introducing pressurized gas as taught by Rostock, for the purpose of allowing compressibility of the elongate member (¶ 52, ll.378). 

Claims 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Greenfeld et al. (US 5061255 A).

Regarding Claim 15, Brenzel fails to teach at least one vibration inducing element configured for inducing vibrations of the elongated member. Brenzel and Greenfeld are commensurate because they both teach indwelling devices in an area in the body of a patient. Greenfeld discloses an exterior antimigration refinements for self-cleaning indwelling therapeutic articles, and teaches at least one vibration inducing element 23 ('electromechanical driver', fig.1, col.7, ll.8-17) configured for inducing vibrations of the elongated member ("The output of such a driver 23 is mechanical vibration in a manifold bar, rod or the like 31", col.7, ll.18-22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel to include at least one vibration inducing element configured for inducing vibrations of the elongated member as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, and col.5, ll.29-36).

Regarding Claim 16, as best understood, Brenzel fails to teach the at least one vibrating element comprises a piezoelectric member that can be induced to vibrate by an electric field. Greenfeld teaches that the at least one vibrating element 32 comprises a piezoelectric member that can be induced to vibrate by an electric field ("The drive may take any of a variety of forms, particularly including but not limited to piezoelectric", col.7, ll.8-17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that the at least one vibrating element comprises a piezoelectric member that can be induced to vibrate by an electric field as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, col.5, ll.29-36).

Regarding Claim 23, Brenzel fails to teach at least one piezoelectric element configured for maneuvering the elongated member. Greenfeld teaches at least one piezoelectric element configured for maneuvering the elongated member ("The drive may take any of a variety of forms, particularly including but not limited to piezoelectric", (5); NOTE: piezoelectric element changes the position of the elongated element by vibrating it).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that at least one piezoelectric element is configured for maneuvering the elongated member as taught by Greenfeld, for the purpose of providing effective vibration to the member for disabling microorganisms and disintegrating debris, such as mucus and externally introduced contaminants, that may be trapped in the device (Abstract, col.5, ll.29-36).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Greenfeld and Campbell (US 20150202089 A1).

Regarding Claim 17, Brenzel teaches at least one sensor ("sensors", ¶ 86) for sensing a cavity-related parameter ("Confirmation of closure [of the fallopian tube]", ¶ 86), but Brenzel fail to teach a transmitter for transmitting the sensed parameter. Brenzel and Campbell are commensurate because they teach indwelling devices in an area in the body of a patient. Campbell discloses an apparatus comprises a shaft, an expandable dilator, and at least one ventilation pathway, and teaches a transmitter ("transmitters", ¶ 203) for transmitting the sensed parameter. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel/Greenfeld to include a transmitter for transmitting the sensed parameter as taught by Campbell, for the purpose to produce radio waves in order to transmit or send data with the aid of an antenna and facilitate positioning of the device in a target region (¶ 203). 

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel in view of Campbell.

Regarding Claim 20, Brenzel teaches the head unit 502 ('proximal uterine mechanism', fig.43, ¶ 149), but fails to teach that said head unit is a unidirectional valve. Campbell teaches a head unit 1802 (‘detachable dilator 1802’, figs.18A-18B, ¶ 260, commensurate with the head unit of Brenzel) that is a unidirectional valve ("one-way valve", ¶ 260).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that said head unit is a unidirectional valve as taught by Campbell, for the purpose to prevents the device from deflating after detachment from the dilation catheter (¶ 260).

Regarding Claim 27, Brenzel fails to teach that the elongated member comprises markings indicative of a length thereof. Campbell teaches an elongate member (‘guidewire’, ¶ 196, commensurate with the elongate member of Brenzel) which comprises markings ("markings", ¶ 196). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Brenzel such that that the elongated member comprises markings indicative of a length thereof as taught by Campbell, for the purpose of providing feedback related to introducing the device into the Eustachian tube (¶ 196).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Universitat Rostock (DE 102009042249 A1), a medical implant for ventilation of the middle ear in the head of a human.
Silman et al. (US 20050000520 A1), an apparatus and method provided for reducing middle ear fluid and equalizing middle ear pressure in infants and toddlers.
Hester et al. (US 20170252089 A1), devices, systems, and methods of shaping, shrinking, opening, dilating, stiffening, or otherwise modifying a Eustachian tube and its surrounding tissue in order to improve the Eustachian tube's function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785